EMPLOYMENT AGREEMENT
 
This Employment Agreement dated as of May 28, 2014 (the “Agreement”), is made by
and between Retrophin, Inc. (together with any successor thereto, the
“Company”), a Delaware corporation, and Stephen Aselage (the “Executive”)
(collectively referred to as the “Parties”).
 
In consideration of the mutual covenants herein contained and of the mutual
benefits herein provided, the Company and the Executive agree as follows:
 
1.           Employment.  The Company will employ the Executive and the
Executive accepts continued employment by the Company on the terms and
conditions herein contained for a period (the “Term”) provided in Section 4.
 
2.           Duties and Functions.
 
(a)           During the Term, the Executive shall serve as the President and
Chief Operations Officer of the Company reporting directly to the Chief
Executive Officer of the Company.  The Executive shall have such duties as
determined by the Chief Executive Officer of the Company and are customarily
performed by a President and Chief Operations Officer of a company similar to
the Company, and also have such other powers and duties as may be, from time to
time, reasonably prescribed by the Board of Directors of the Company (the
“Board”).  During the Term, the Executive shall devote substantially all his
working time and efforts to the business and affairs of the Company. During the
Term, the Company shall give the Executive appropriate support in the
performance of his duties.
 
(b)           The Executive agrees to observe and comply with the rules,
policies and procedures of the Company as adopted by the Company from time to
time.  The Executive may, so long as such activities do not interfere with his
duties and responsibilities hereunder, invest, participate or engage in (for the
Executive’s own account or for the account of others), or may possess an
interest in, other financial ventures and investment and professional activities
of any kind or description; provided, that such Person does not expressly or
implicitly represent that he is acting for the Company.
 
(c)           The Executive will perform the services described herein from the
Company’s office in San Diego, California, but shall be required to work from
the Company’s offices in New York City, New York or Cambridge, Massachusetts at
least twenty percent (20%) of the year, and the Executive shall travel to other
locations as necessary for the performance of the Executive's duties and
responsibilities hereunder.
 
(d)           Notwithstanding the Executive’s employment as the President and
Chief Operations Officer of the Company, during the Term, the Executive shall
continue to serve as a director on the Board, and the Company shall nominate the
Executive for election to the Board at each annual meeting of the Company’s
stockholders during the Term.
 
3.           Compensation and Benefits.
 
(a)           Base Salary.  As compensation for his services hereunder, during
the Term, the Executive shall receive a base salary at a rate of Two Hundred
Ninety-Five Thousand Dollars ($295,000) per annum (the “Annual Base Salary”),
which shall be paid in accordance with the customary payroll practices of the
Company.  Such Annual Base Salary may be increased at the discretion of the
Board after each anniversary of the Effective Date.  “Annual Base Salary” for
all purposes herein shall be deemed to be a reference to the Annual Base Salary
in effect as of any date that requires the determination of the Executive’s
Annual Base Salary hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Bonus.  The Executive shall be eligible each fiscal year in which
the Executive is employed to receive an annual bonus award of up to 75% of the
Executive’s Annual Base Salary (the “Bonus”), or a pro rata portion thereof for
any partial fiscal year in which the Executive is employed by the Company, in
any case subject to the discretion of Chief Executive Officer of the Company and
the Board following a review of the Executive’s performance during such fiscal
year.  Any bonus payable to the Executive pursuant to this Agreement shall be
paid in full no later than March 31 of the fiscal year following the end of the
fiscal year in which the bonus was earned by the Executive and shall be payable
to the Executive only if the Executive has not been terminated for Cause prior
to the end of the fiscal year in which the bonus was earned.
 
(c)           Expenses. During the Term, the Company shall pay or reimburse the
Executive for all reasonable travel and other business expenses incurred by him
in the performance of his duties to the Company, in accordance with the
Company’s expense reimbursement policy in effect from time to time.
 
(d)           Vacation. During the Term, the Executive shall be entitled to four
(4) weeks of paid vacation per calendar year.  To the extent that the Executive
does not use his vacation in a given calendar year, he shall be entitled to
carry forward accrued unused vacation over from year to year; provided, however,
that in no event may he at any time have more than 30 business days of vacation
accrued and once he has 30 business days of accrued unused vacation, he shall no
longer continue to accrue further vacation time until he has used some of his
accrued vacation time.
 
(e)           Employee Benefits. During the Term, the Executive shall be
entitled to participate in all employee benefit plans, programs, and
arrangements that the Company provides for its employees and are generally
applicable to executive employees of the Company, including, by way of
illustration, personal leave, paid holidays, sick leave, profit-sharing, pension
plans, 401(k) matching programs, retirement, disability, dental, vision, group
healthcare coverage, group sickness, accident or family health insurance
programs of the Company, subject, in each case, to the terms of each such
program.
 
(f)           Options.  In addition to the Annual Base Salary, the Executive
shall be awarded, on and subject to the terms and conditions of the Company’s
2014 Incentive Compensation Plan and/or an award agreement to be entered into
between the Executive and the Company (it being understood that such grant shall
be conditioned upon the execution of such award agreement), options to purchase
300,000 shares of common stock, par value $0.0001 per share, of the Company, a
pro rata portion of which options shall vest each quarter during the two years
(the “Incentive Compensation”) following execution of this Agreement; provided,
however, that if the Executive is no longer employed by the Company, any
Incentive Compensation that has not vested prior to the date of termination
shall be immediately cancelled and not subject to further vesting; provided,
further, that if the Executive is a member of the Board of Directors of the
Company, and not President and Chief Operations Officer, he shall not be deemed
to be employed by the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Term.  The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on May 28, 2014 (the
“Effective Date”) and ending on the second anniversary thereof, unless earlier
terminated as provided in Section 5.  The employment term hereunder shall
automatically be extended for successive one-year periods (collectively with the
Initial Term, the “Term”) unless either (a) the Executive gives notice of
non-extension to the Company no later than ninety (90) days prior to the
expiration of the then applicable Term and subject to earlier termination as
provided in Section 5, (b) the Executive is terminated pursuant to Section 5 of
this Agreement or (c) the Company delivers notice to the Executive no later than
thirty (30) days prior to the expiration of the then applicable Term that is
does not elect to continue the Agreement.
 
5.           Termination.  1)  For Cause, Resignation or Retirement.  This
Agreement is automatically terminated upon the Executive’s death.  The Company
may also immediately terminate the Executive’s employment for “Cause” (as
defined below). In such event, or in the event the Executive resigns or retires,
the obligations of the Company shall cease immediately and the Executive shall
not be entitled to any further payments of any kind, except for payment of its
base salary through the date of termination, reimbursement of any unpaid
expenses, and accrued vacation as per Section 3 (collectively, the “Accrued
Obligations”).
 
For purposes of this Agreement, Cause shall be defined as: (i) the Executive’s
willful or deliberate failure to perform its duties or gross negligence in the
performance of its duties; (ii) the Executive’s material breach of a material
term of this Agreement; (iii) the Executive’s dishonesty, willful misconduct or
fraud in connection with its employment by the Company, the performance of its
duties or in any way related to the business of the Company, which causes harm
to the Company; (iv) the Executive continually failing to perform the material
duties of the terms of his employment or received a “negative” or similar
performance review; (v) the Executive being under the influence of drugs or
alcohol (other than prescription medicine or other medically related drugs to
the extent that they are taken in accordance with their directions) during the
performance of his duties to the Company; (vi) a violation of any law relating
to employment discrimination, harassment, or retaliation or any policy of the
Company relating to employment discrimination, harassment or retaliation by the
Executive; (vii) a reportable violation of any applicable banking, securities or
commodities laws, rules or regulations by the Executive occurring after the
Effective Date that constitutes a serious offense or that could or does result
in a significant fine; (viii) the commission of any act of fraud, larceny,
misappropriation of funds or embezzlement, conviction of a felony or a crime of
moral depravity or a violation of law by the Executive that occurs in the course
of his employment with the Company; (ix) the Executive engaging in conduct which
is intentionally materially injurious to the business, reputation or goodwill of
the Company; or (x) the Executive’s material violation of applicable policies,
practices and standards of behavior of which the Executive has been made aware;
provided, however, that before being terminated for Cause, the Executive shall
be given notice of the actions underlying cause and ten (10) days to cure same,
if curable, before such termination shall be effective.
 
 
3

--------------------------------------------------------------------------------

 
 
The Executive may resign at any time; provided, however, if the Executive
resigns it shall forfeit any unvested stock grants or stock options that the
Executive received and the Executive shall not be entitled to severance as set
forth in Section 5(c) or any additional payments from the Company.
 
(b)           Regulatory Determination.  The Company may immediately terminate
the Executive’s employment in the event that a governmental entity determines
that the Executive engaged in wrongdoing or inappropriate or illegal behavior at
any time on or after the Effective Date.  In the event the Executive’s
employment is terminated as a result of any such regulatory determination (a
“Regulatory Determination Termination”), the obligations of the Company shall
cease immediately and the Executive shall not be entitled to any further
payments of any kind, except for payment of its base salary through the date of
termination.
 
(c)           Other than for Cause. The Company may immediately terminate the
Executive’s employment at any time other than for Cause or a Regulatory
Determination Termination. In the event the Company terminates the Executive’s
employment, other than for Cause or a Regulatory Determination Termination, the
Company will pay the Executive (i) $50,000 in severance, plus reimbursement of
any Accrued Obligations, payable within 60 days of termination and (ii)
Incentive Compensation per Section 3(f), calculated through the date of
termination, and payable on the same schedule as if the Executive had remained
employed.  The Executive’s resignation following a material breach of a material
term of this Agreement by the Company which has not been cured within ten (10)
days following notice provided by the Executive of same shall be considered a
termination other than for Cause pursuant to this section.
 
(d)           Release.  Except as otherwise set forth in this Section 5, the
Executive understands and agree that it is not entitled to any further payments
of any kind from the Company upon termination, resignation or retirement from
employment for any reason. Further, the Executive understands and agrees that no
payments shall be made to the Executive pursuant to this Section 5(d) unless the
Executive first executes and does not revoke a separation agreement and release
in form and substance satisfactory to the Company and its counsel releasing the
Company and all affiliated and related entities and their current and former
officers, directors, employees, agents and clients from any and all claims
related to its employment, this Agreement and the termination of its employment
permitted to be released by applicable law; provided, that such Release shall
contain no post-employment restrictions on competition and/or solicitation other
than those contained herein.
 
(e)            Section 409A. Notwithstanding anything to the contrary in this
Agreement, any cash severance payments otherwise due to the Executive pursuant
to this Section 5 or otherwise on or within the six-month period following the
Executive’s termination will accrue during such six-month period and will become
payable in a lump sum payment on the date that is six (6) months and one (1) day
following the Executive’s termination. In addition, this Agreement will be
deemed amended to the extent necessary to avoid imposition of any additional tax
or income recognition prior to actual payment to the Executive under Section
409A of the Internal Revenue Code of 1986, as amended, and any temporary,
proposed or final Treasury Regulations and guidance promulgated thereunder and
the parties agree to cooperate with each other and to take reasonably necessary
steps in this regard.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)           No Other Benefits.  Except as otherwise expressly provided herein,
the Executive shall not be entitled to any other salary, bonuses, employee
benefits or compensation from the Company after the termination of the Term and
all of the Executive’s rights to salary, bonuses, employee benefits and other
compensation hereunder which would have accrued or become payable after the date
of termination shall cease and be forfeited upon such termination or expiration
of the Term, other than those expressly required under applicable law (such as
COBRA).
 
6.           Inventions/Work For Hire.  2)  The Executive agrees to disclose to
the Company all Inventions (as defined below) made, conceived, expressed,
developed, or actually or constructively reduced to practice by the Executive,
whether solely or jointly with others, during its employment with the Company
and in any way relating to the services, business, opportunities, or pursuits of
the Company. “Inventions” shall mean all business plans, works of authorship,
software (including, without limitation, source code(s)), databases, computer
programs, designs, technologies, products, contraptions, ideas, discoveries,
inventions, potential marketing and sales relationships, copyrightable
expression(s), research, plans for products or services, marketing plans,
know-how, trade secrets, data, developments, discoveries, systems, strategies
and methodologies, improvements, modifications, technology, and algorithms,
whether or not any such Invention is subject to patent or copyright protection.
 
(b)           The Inventions shall be the exclusive property of the Company. The
Executive acknowledges that all Inventions shall be deemed “work made for hire”
as defined under the U.S. Copyright Act of 1976, and for all other purposes. In
the event that any competent authority determines that any such Invention is not
a work made for hire, the Executive hereby assign, grant, and transfer to the
Company, without any further consideration, all rights, title, interests, and
other incidents of ownership, including, without limitation, any copyright,
other intellectual property rights, moral rights, all contract and licensing
rights, and all claims and causes of action of any kind with respect to such
Inventions throughout the world and in perpetuity. The Company shall have the
exclusive right to use the Inventions, whether original or derivative, for all
purposes, without additional compensation to the Executive. The Executive agrees
to sign and deliver such further instruments of transfer and ownership of the
Inventions as the Company may reasonably request. At the Company’s expense, the
Executive will assist the Company in every proper way to perfect the Company’s
rights in the Inventions and protect the Inventions throughout the world
including, without limitation, executing in favor of the Company or any
designee(s) of the Company any and all patent, copyright, and other applications
and assignments relating to the Inventions. The Executive agrees not to
challenge the validity of the Company’s (or its designee’s) ownership of the
Inventions. Nothing herein shall obligate the Company to use or publish the
Inventions.
 
7.           Non-Disparagement/Media.  3)  During the Executive’s employment
with the Company and thereafter, the Executive agrees not to make, publish, or
communicate to any person or entity, any Disparaging remarks, comments,
writings, or statements concerning the Company or any of its affiliates,
officers, directors, clients, stockholders, suppliers investigators, employees,
partners, vendors, contractors, consultants, or agents. “Disparaging” remarks,
comments, writings, and/or statements are those that impugn, criticize, or
denigrate (a) the Company or any of its affiliates, officers, directors,
clients, stockholders, suppliers investigators, employees, partners, vendors,
contractors, consultants, or agents and/or (b) the character, honesty,
integrity, morality, business acumen, or abilities of the Company or any of its
affiliates, officers, directors, clients, stockholders, suppliers investigators,
employees, partners, vendors, contractors, consultants, or agents.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)             The Executive further agree that during its employment and
thereafter, it will not make any statement whatsoever to the press or media
(including but not limited to any reporter, national, regional, or local
newspaper, magazine, internet blog or site, news organization, or radio or
television station) any matter related to the Company, its employment with the
Company, or any of the Company’s affiliates, officers, directors, clients,
stockholders, suppliers investigators, employees, partners, vendors,
contractors, consultants, or agents. If at any time the Executive receives a
request for any statement or information from the press or other media, the
Executive will direct that request to the Chief Executive Officer of the Company
and will say nothing further.
 
8.           Company Property.  All correspondence, records, documents,
software, promotional materials, and other Company property, including all
copies, which come into the Executive’s possession by, through or in the course
of his employment, regardless of the source and whether created by the
Executive, are the sole and exclusive property of the Company, and immediately
upon the termination of the Executive’s employment, or any time at the Company’s
reasonable request, the Executive shall return to the Company all such property
of the Company.
 
9.           Non-Competition, Non-Solicitation.
 
(a)           The Executive acknowledges and agrees with the Company that the
Executive’s services to the Company are unique in nature and that the Company
would be irreparably damaged if the Executive were to provide similar services
to any person or entity competing with the Company.  Accordingly, the Executive
covenants and agrees that during the term of this Agreement and for two (2)
years thereafter (the “Restricted Period”), the Executive will not directly or
indirectly through any agent, whether for his own account or for the account of
any other individual, partnership, firm, corporation or other business
organization (other than the Company or its affiliates) (i) provide any service
(including, but not limited to advisory or consulting related), directly or
indirectly, or manage, operate, control, advise, consult, act as an agent or
representative of, be employed by or otherwise assist any business or commercial
entity in the design, development, manufacture, sale or commercial offering
(whether or not in conjunction with other services that it performs) of any
product or service related to (A) a molecule on which he worked for the Company
or (B) a pre-clinical stage, clinical stage or commercial stage treatment of a
disease for which the Company or its affiliates has either (1) filed an
application for a patent, (2) obtained or received a license, sub-license, grant
or transfer of rights or intellectual property or (3) commenced or initiated
pre-clinical (including, but not limited to animal or similar testing) or
clinical stage studies or trials (individually, or collectively, the “Field of
Interest”) or (ii) either on his own behalf or on behalf of any third party,
except on behalf of the Company, directly or indirectly, as an individual
proprietor, principal, manager, agent, consultant, guarantor, advisor, member,
owner, participant, partner, stockholder, officer, employee, director, joint
venturer, lender, or in any other capacity whatsoever (other than as a passive
holder of not more than five percent (5%) of the total outstanding stock of a
publicly-held company) participate in any business or commercial entity that
engages in activities related to the Field of Interest or that is otherwise
competitive with the Company.  The Company may modify the definition of Field of
Interest to include areas related to those currently included in the definition,
by written notice to the Executive based on the activities in which the Company
is then engaged or in which the Company has a bona fide intention to engage in
during the period covered by this Section 9(a).  The Executive shall, during the
Restricted Period, notify the Company of any subsequent employment which he is
scheduled to begin during the Restricted Period (stating the name and address of
the employer and the nature of the position).
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Moreover, the Executive agrees that during the term of this
Agreement and for a period of two (2) years thereafter, the Executive shall not,
without the express written consent of a duly authorized officer of the Company,
directly or indirectly (i) induce or seek to influence any employee of (or
consultant to) the Company to leave its employ (or terminate such consultancy)
or to become financially interested in a similar business, or (ii) attempt to
hire or aid a competitor or supplier of the Company in any attempt to hire a
person who shall have been employed by, or who was a consultant to, the Company
at any time within the one-year period preceding the date of any such attempt.
 
(c)           Nothing in this Section 9 will prohibit the Executive from (a)
engaging in academic research or teaching, or using his skills and experience,
in each case in compliance with the restrictions contained in this Agreement, or
(b) holding up to five percent (5%) of the issued and outstanding securities of
any class of securities of any entity that is publicly traded and quoted on a
recognized securities exchange, so long as the Executive does not, directly or
indirectly, exercise any management or control with respect to, or have any
active participation in the business of, such entity.
 
(d)           The Executive acknowledges and agrees that the Company’s business
is worldwide and the covenants contained in subsections (a), (b), (c) and (d) of
Section 9 cannot be limited to any geographic area.  The Executive acknowledges
that the covenants in this Section 9 are reasonable in scope, area and duration
and are necessary to further the Company’s legitimate interests in protecting
its Confidential Information and Confidential Materials, business, good-will and
relationships with its customers, suppliers, advisors and employees.
 
(e)           The Executive and the Company agree that this covenant not to
compete is a reasonable covenant under the circumstances, and further agree that
if in the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of this covenant as to the
court shall appear not reasonable and to enforce the remainder of the covenant
as so amended.
 
(f)           The provisions of Section 9 shall survive termination of this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
10.           Protection of Confidential Information.
 
(a)           For purposes of this Section 10, “Confidential Information” shall
mean non-public information concerning the financial data, strategic business
plans, product development (or other proprietary product data), projects,
customer lists, marketing plans, methodologies, business or vendor
relationships, relationships with strategic or business partners, its high speed
networks, or equipment, tools or other materials developed for use on such
networks, and all information and know-how (whether or not patentable,
copyrightable or otherwise able to be registered or protected under laws
governing intellectual property) owned, possessed, or used by the Company, any
affiliate or any customer, including, without limitation, any formula, method,
procedures, composition, project, development, plan, market research, vendor
information, customer or client lists or information, contacts at or knowledge
of customers or clients, prospective customers and clients, business or
strategic partners of the Company, trade secret, process, research, reports,
financial data, technical data, test data, know-how, computer program, software,
software documentation, source code, hardware design, technology, marketing or
business plan, forecast, unpublished financial statement, budget, license,
patent applications, contracts, joint ventures, price, cost and personnel data,
any trade names, trademarks or slogans and other non-public, proprietary and
confidential information of the Company, its affiliates or customers, that, in
any case, is not otherwise available to the public (other than by the
Executive’s breach of the terms hereof). The Executive agrees (i) that all
Confidential Information, whether or not in writing, shall be treated as being
confidential and/or proprietary information and is the exclusive property of the
Company and (ii) to hold in a fiduciary capacity for the sole benefit of the
Company all Confidential Information.
 
(b)           Confidential Information shall not include information that (i) is
or becomes public knowledge through legal means without fault by the Executive,
(ii) is already public knowledge prior to the signing of this Agreement, or
(iii) must be disclosed pursuant to applicable law or court order.
 
(c)           The Executive agrees that he will not at any time, either during
the Term of this Agreement or after its termination, disclose to anyone any
Confidential Information, or utilize such Confidential Information for his own
benefit, or for the benefit of third parties without written approval by the
Board.  The Executive further agrees that all memoranda, notes, records, data,
schematics, sketches, computer programs, prototypes, or written, photographic,
magnetic or other documents or tangible objects compiled by him or made
available to him during the Term of his employment concerning the business of
the Company and/or its clients, including any copies of such materials, shall be
the property of the Company and shall be delivered to the Company on the
termination of his employment, or at any other time upon request of the Company.
 
(d)           The Executive also agrees that any breach of the covenants
contained in this Section 10 would irreparably injure the Company. Accordingly,
the Executive agrees that the Company may, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments or providing
any benefits otherwise required by this Agreement and obtain an injunction
against the Executive from any court having jurisdiction over the matter
restraining any further violation of this Agreement by the Executive.
 
 
8

--------------------------------------------------------------------------------

 
 
11.           Binding Agreement; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto, their heirs, personal
representatives, successors and assigns. In the event the Company is acquired,
is a non-surviving party in a merger, or transfers substantially all of its
assets, this Agreement shall not be terminated and the transferee or surviving
company shall be bound by the provisions of this Agreement. The parties
understand that the obligations of the Executive are personal and may not be
assigned by him.
 
12.           Entire Agreement.  This Agreement contains the entire
understanding of the Executive and the Company with respect to employment of the
Executive and supersedes any and all prior understandings, written or oral. This
Agreement may not be amended, waived, discharged or terminated orally, but only
by an instrument in writing, specifically identified as an amendment to this
Agreement, and signed by all parties. By entering into this Agreement, the
Executive certifies and acknowledges that he has carefully read all of the
provisions of this Agreement and that he voluntarily and knowingly enters into
said Agreement.
 
13.           Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Any provisions
determined to be invalid or unenforceable shall be deemed, without further
action on the part of the parties hereto, amended and limited to the extent
necessary to render the same valid and enforceable.  In the event any ambiguity
or question of intent or interpretation arises under this Agreement, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.
 
14.           Governing Law; Arbitration. This Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, without giving effect to the principles of conflicts of law thereof.  Any
controversy, claim or dispute arising out of or relating to this Agreement or
the breach thereof shall be settled solely and exclusively by binding
arbitration in New York, New York administered by JAMS.  Such arbitration shall
be conducted in accordance with the then prevailing JAMS Streamlined Arbitration
Rules & Procedures, with the following exceptions to such rules if in conflict:
(a) one arbitrator shall be chosen by JAMS; (b) each Party to the arbitration
will pay an equal share of the expenses and fees of the arbitrator, together
with other expenses of the arbitration incurred or approved by the arbitrator;
and (c) arbitration may proceed in the absence of any Party if written notice
(pursuant to the JAMS’ rules and regulations) of the proceedings has been given
to such Party.  Each Party shall bear its own attorneys fees and expenses.  The
Parties agree to abide by all decisions and awards rendered in such
proceedings.  Such decisions and awards rendered by the arbitrator shall be
final and conclusive.  All such controversies, claims or disputes shall be
settled in this manner in lieu of any action at law or equity; provided,
however, that nothing in this subsection shall be construed as precluding the
bringing an action for injunctive relief as provided in Section 7.  IF FOR ANY
REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE OR IF THE PARTIES ARE
SEEKING INJUNCTIVE OR EQUITABLE RELIEF AS PROVIDED ABOVE, THEN EACH PARTY, (i)
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER MATTER INVOLVING THE PARTIES HERETO, AND (ii) SUBMITS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE FEDERAL OR STATE COURTS LOCATED IN NEW YORK
COUNTY, NEW YORK AND EACH PARTY HERETO AGREES NOT TO INSTITUTE ANY SUCH ACTION
OR PROCEEDING IN ANY OTHER COURT IN ANY OTHER JURISDICTION.  EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN THE COURTS REFERRED TO IN THIS SECTION 12.
 
 
9

--------------------------------------------------------------------------------

 
 
15.           Notices.  Any notice or other communications required or permitted
hereunder shall be in writing and shall be deemed effective (a) upon personal
delivery, if delivered by hand and followed by notice by mail, e-mail or
facsimile transmission, (b) three (3) days after the date of deposit in the
mails, if mailed by certified or registered mail (return receipt requested), or
(c) on the next business day, if mailed by an overnight mail service to the
parties or sent by e-mail or facsimile transmission, as follows:
 

(a)   If to the Company:
 
Retrophin, Inc.
777 Third Avenue
Suite 22
New York, New York 10017
Attn: Chief Executive Officer


 
With a copy to:
 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Attn: Evan L. Greebel, Esq.
Fax:  (212) 894-5883
      (b)   If to the Executive:
 
Stephen Aselage
__________________
__________________

 
16.           Miscellaneous.
 
(a)           No delay or omission by either party in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by one party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.
 
(c)           Any rights of the Executive hereunder shall be in addition to any
rights the Executive may otherwise have under written benefit plans or
agreements of the Company to which he is a party or in which he is a
participant, including, but not limited to, any Company-sponsored written
employee benefit plans, option plans, grants and agreements.
 
(d)           The Company shall be entitled to withhold from any amounts payable
under this Agreement any federal, state, local or foreign withholding or other
taxes or charges which the Company is required to withhold.
 
(e)           The Executive represents that he has had the opportunity to seek
separate legal counsel of his own choosing in connection with the preparation,
review and execution of this Agreement.
 
(f)           This Agreement may be executed in any number of counterparts, each
of which shall constitute an original and all of which when taken together shall
constitute one agreement.
 
(g)           Each party to this Agreement agrees promptly to execute,
acknowledge, deliver, file or record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by law, or that, in the opinion of the Company, may be necessary or
advisable to carry out the intents and purposes of this Agreement.
 
[Signature page follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first identified above.
 

 
COMPANY:
         
RETROPHIN, INC.
                 
By:
/s/ Martin Shkreli      
Name: Martin Shkreli
     
Title: Chief Executive Officer
                   
EXECUTIVE:
            /s/ Stephen Aselage    
Stephen Aselage
 

 
 


Employment Agreement Signature Page